Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received December 31st, 2020. Claims 1-3 and 13-15 have been amended. Claims 1-24 have been entered and are presented for examination.
Applicant’s arguments, filed December 31st, 2020, have been fully considered, but deemed non-persuasive.  The rejection of claims 1-24 is respectfully maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vorukoutiotis (US 2016/0044283).
	Regarding claims 1, 13, Vorukoutiotis discloses an appliance for monitoring a set of endpoint devices (see Figure 1 [Monitoring Center and Endpoints 121-124]), operatively connected to a switch (see Figure 1 [Cellular Network and Mobile Internet inherently have switches]), the appliance comprising: a processor, a memory connected to the processor, the memory containing instructions (see Figure 1 [Monitoring Center; Inherent Monitoring Center can have a processor and memory with instructions to perform the tasks and functions]) that, when executed by the processor cause the appliance to carry out the steps of: receiving a set of mirrored data streams from the switch (see Figure 5, [multiple surveillance data is output from the mobile stations and routed to the Monitoring Center via multiple networks]), dividing the set of mirrored data streams into a set of groups (paragraphs 0083 and 0085 [Each client will have a data file divided into two (2) sites each having wireless surveillance data 112 from the three (3) mobile stations 100 on each site]), analyzing each group of the set of groups individually for a predetermined malfunction condition (paragraph 0089-0091 [data received at the Monitoring Center from Mobile Stations 156-160 could be in the incorrect requested format; i.e, the grouped stream (see Figure 5)]); and, generating an error message upon detection of the predetermined malfunction condition (paragraph 0089-0091 [Monitoring Center sends a control message to the Mobile Station requesting the proper format; paragraph 0022 discloses the control message can also be used to pan or tilt camera suggesting that Mobile Station is transmitting an incorrect stream]).
	Regarding claims 2, 14, Vorukoutiotis further discloses wherein the memory contains further instructions, that when executed by the processor cause the appliance to carry out the steps of: generating a remedial command based on the predetermined malfunction condition; and, sending the remedial command to the switch (paragraph 0089-0091 [Monitoring Center sends a control message to the Mobile Station requesting the proper format via networks 106, 108, 110]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorukoutiotis (US 2016/0044283) in view of Li et al. (US 2019/0174444)
Regarding claims 3, 15, Vorukoutiotis discloses all the recited subject matter in claims 1, 13, but does not explicitly disclose wherein the step of analyzing further comprises: identifying a first endpoint device SSRC from a first datagram packet; identifying a second endpoint device SSRC from a second datagram packet; comparing the first endpoint device SSRC to the second endpoint device SSRC; incrementing a counter based on the comparison; and, reporting an error if the counter exceeds a predetermined number.
However, Li et al. discloses when it is determined, by detecting a new synchronization source, that the first synchronization source fails, the determining, by the UE, the second synchronization source based on the identifier of the second synchronization source may be that the UE detects the second synchronization source based on the identifier (paragraph 0019).

Regarding claims 6, 18, Vorukoutiotis further discloses wherein the step of analyzing further comprises: isolating a first data stream from the set of data streams (paragraph 0089-0091 [data received at the Monitoring Center from Mobile Stations 156-160 could be in the incorrect requested format (see Figure 5)]); analyzing the first data stream for a media parameter (paragraph 0089-0091 [data received at the Monitoring Center from Mobile Stations 156-160 could be in the incorrect requested format (see Figure 5)]); analyzing the first data stream for a quality parameter(paragraph 0089-0091 [data received at the Monitoring Center from Mobile Stations 156-160 could be in the incorrect requested format (see Figure 5)]); analyzing the first data stream for a rule violation (paragraph 0089-0091 [data received at the Monitoring Center from Mobile Stations 156-160 could be in the incorrect requested format (see Figure 5)]); and, sending an alert based on one of the group of the media parameter, the quality parameter and the rule violation(paragraph 0089-0091 [Monitoring Center sends a control message to the Mobile Station requesting the proper format via networks 106, 108, 110]).
Vorukoutiotis does not explicitly disclose using an SSRC.
However, Li et al. discloses when it is determined, by detecting a new synchronization source, that the first synchronization source fails, the determining, by the UE, the second synchronization source based on the identifier of the second synchronization source may be that the UE detects the second synchronization source based on the identifier (paragraph 0019).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the method of Li could be used to identify the source that has the issue. 

Claims 4-5, 7-9, 12, 16-17, 19-21, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorukoutiotis (US 2016/0044283). 
Regarding claims 4, 16, Vorukoutiotis discloses all the recited subject matter in claims 1, 13, but does not explicitly disclose wherein the step of analyzing further comprises: identifying a video bit rate from the set of mirrored data streams; determining whether or not the video bit rate is less than or equal to zero; and, reporting an error if the video bit rate is less than or equal to zero.
	However, such a feature would be obvious since if the bit rate was zero, there would be not transmission of the stream and the Monitoring Center would be able to send a command to another Mobile Station to pan/tilt to another area to stream the missing stream.
Regarding claims 5, 17, Vorukoutiotis discloses all the recited subject matter in claims 1, 13, but does not explicitly disclose wherein the step of analyzing further comprises: identifying an audio bit rate from the set of mirrored data streams; determining whether or not the audio bit rate is less than or equal to zero; and, reporting an error if the audio bit rate is less than or equal to zero.
	However, such a feature would be obvious since if the bit rate was zero, there would be not transmission of the stream and the Monitoring Center would be able to send a command to another Mobile Station to pan/tilt to another area to stream the missing stream.
	Regarding claims 7, 19, Vorukoutiotis discloses all the recited subject matter of claims 1, 13, but does not explicitly disclose wherein the appliance is further operatively connected to a user device, wherein the memory further contains instructions that, when executed by the processor cause the appliance to carry out the steps of: receiving a list of chosen MAC address IDs from the user device; receiving a list of chosen UDP/TCP ports from the user device; generating a filter instruction based on the list of chosen MAC address IDs and the list of the chosen UDP/TCP ports; sending the filter instruction to the switch; whereby the mirrored data streams in a group of the set of groups are filtered.

	Regarding claims 8, 20, Vorukoutiotis discloses all the recited subject matter of claims 1, 13, but does not explicitly disclose wherein the memory further contains instructions that, when executed by the processor cause the appliance to carry out the steps of: receiving a list of services to enable; receiving a list of devices to enable; receiving a list of protocols to enable; receiving a port range to enable; generating an enable command including the services to enable, the devices to enable, the protocols to enable and the port range; sending the enable command to the switch; and, whereby a set of services identified in the list of services to enable, a set of devices identified in the list of devices to enable, a set of protocols identified in the list of protocols to enable and a set of ports in the port range to enable are activated.
However, it is well-known in the art to negotiate to the terms of service between a sender and receiver wherein the certain port of a device associated with a MAC address can be used to determine filtering rules.  The motivation for this is to enable communication based on the negotiated service agreement.
	Regarding claims 9, 21 , Vorukoutiotis discloses all the recited subject matter of claims 1, 13, but does not explicitly disclose wherein the memory further contains instructions that, when executed by the processor cause the appliance to carry out the steps of: receiving an IPV4 address list from the user device; receiving an IANA restricted address list from the user device; generating a restriction command based on the IPV4 address list and the IANA restricted address list; and, sending the restriction command to the switch, whereby an IPV4 address and an IANA restricted address are activated for use.

Regarding claims 12, 24, Vorukoutiotis discloses all the recited subject matter of claims 1, 13, but does not explicitly disclose receiving a first firmware list for a device of the set of endpoint devices; comparing the first firmware list to a second firmware list; generating a report based on the comparison; generating a remedial command based on the comparison; and, sending the remedial command to the switch.
However, it is a well-known to determine whether a device’s firmware is up to date, and to send an indication that device requires an update.  The motivation for this such that the device will have the latest software which usually increases battery life since it optimizes the device. 
	
Claims 10, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorukoutiotis (US 2016/0044283) in view of Shimazu (US 2019/0149540)
Regarding claims 10, 22, Vorukoutiotis discloses all the recited subject matter in claims 1, 13, but does not explicitly disclose wherein the memory further contains instructions that when executed by the processor cause the appliance to carry out the steps of: receiving a first encrypted hash signature of a current device password; deriving a second encrypted hash signature of a forbidden password; comparing the first encrypted hash signature to the second encrypted hash signature; generating a command message based on the comparison; and, sending the command message to the switch.
However, Shimazu discloses hashing the ID and password and sending them to a verification server that includes a hashed password of blacklisted passwords (see Figures 2-3 and paragraph 0166).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a hashed password could be used to compare with a blacklisted hashed .

Claims 11, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorukoutiotis (US 2016/0044283) in view of Configuring and Port Monitoring Port Security (1999) (CPMPS hearinafter)
Regarding claims 11, 23, Vorukoutiotis discloses all the recited subject matter of claims 1, 13, but does not explicitly disclose establishing an SNMP connection with the switch; generating a command to filter a MAC address by a management information base; sending the command to the switch; whereby the switch compares an SNMP connection request to the management information base; whereby the switch generates an SNMP trap message based on the comparison; and, generating an alert based on the SNMP trap message.
However, CPMPS disclose setting MAC Addresses and sending a SNMP trap notifying of an attempted security violation setting and an alarm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to implement the method of CPMPS into the system of Vorukoutiotis by enabling the switch to send an alert and SNMP message when a violation occurs thereby letting the Monitoring Center know of the violation.

Response to Arguments
Regarding claims 1, 13, Applicant does not define the malfunctioning condition, therefore, broadly interpreted, the malfunctioning condition can be receiving data in an incorrect format or incorrect direction.  Regarding analyzing each stream, the monitoring center analyzes each stream such that the correct format or image is received by each requesting device. 

Regarding claims 3, 15, Li teaches the terminology synchronization source which can then be applied to the mobile devices 156-160 of Vorukoutiotis wherein 156 and 158 are at the same site.  If one device were to fail, the other would be able to compensate wherein the receiver would be able to determine the was a failure at one of the mobile device due to the change in synchronization source.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claims 6, 18, Applicant does not claim the specifics of the media parameter, quality parameter, and rule violation.  As shown above, each of the media parameter, quality parameter, and rule violation can be an incorrect format (i.e., incorrect format of media, incorrect format for quality, incorrect format since a device is supposed to receive high resolution).
Regarding claims 4, 16, in the state of the art, if a bit rate is zero and a device is expected to receive data, then it is obvious there is a problem either at the device or at an intermediate point.  Examiner pointed out Vorukoutiotis did not teach the feature.  Examiner stated the feature was obvious based on the same assertion above.  It is unclear what Applicant is actually arguing.  The same applies to arguments regarding claims 5, 17.
Regarding claims 7, 19, Nguyen et al. (US 2004/0179470) discloses a plurality of port-based access control parameters 242 restrict sensitive portions of the network by denying packets based on source and destination MAC addresses, IP addresses, or TCP/UDP ports (paragraph 0053).
Regarding claim 8, 20, Vesterinen et al. (US 2017/0280474) discloses the TFT filtering rules may be based on and/or match fields including source address (which may include a subnet mask), Internet (paragraphs 0025-0026 [suggesting enabling everything else]).
Regarding claims 9, 21, Robitaille et al. (US 2014/0025790) discloses the OUI is a unique value assigned to the Vendor by the Internet Assigned Numbers Authority ( IANA) and is used to filter out improper messages (paragraph 0031).
Regarding claims 12, 24, respectfully any cellphone can send its current firmware/software to a server and receive a message indicating an update is available or the device is up to date. Normally, the user can initiate the process. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465